HENRIOD, Justice
(concurring).
I concur. In doing so I dissent from the dissent of Mr. Justice Ellett’s thesis about multiple defendants in res ipsa loquitur,’ cases.
In the first place, the dissent leans almost entirely on Ybarra v. Spangard,1 which has been honored only for its dissonance with common law fundamentals. The other cases cited in the dissent either rely on such dissonance by citing this case, or have no pertinency here. That case, almost humorously referred to as the father of the “California res ipsa” rule2 has been followed only by emotion, — not reason, logic or the application of legal principles. At best, and in all fairness it should be dubbed the father of a yet unborn child, conceived to father another unborn child, — ■ liability without fault.
The dissent cites Horner v. No. Pac. Ben. Assn. in support of its position. It truly is not in support of Ybarra at all, since it did not involve multiple defendants, but only one, — alleged to have had complete control. The decision admitted the cause “could readily be proved,” and that the doctrine of res ipsa loquitur did not apply.
The dissent then cites Meyer v. St. Paul Mercury Indemnity Co.,3 which relied on *77Ybarra, compounding the latter’s error. It follows with Voss v. Bridwell,4 which case with great largess, latitude and longitude had to do with the "entire, complete and exclusive supervision and control” of all of said defendants, — not the case here. The court said “We have not overlooked Ybar-ra * * *. There some of the language used in discussing res ipsa loquitur as applicable to medical malpractice cases is inconsistent with Kansas law and the case cannot be cited with full approval.” In Beaudoin v. Watertown Memorial Hosp.,5 the focal point was not so much res ipsa loquitur, but stated that the facts indicated that laymen could decide the matter without expert opinion, and that the defendants had complete control. That is not the case here, where the facts did not reflect who had control, but guessed about that phase of the case by simply saying somebody had control and that everybody joined in the action should pay. The other cases cited have similar infirmities that do not apply to the facts in the instant case.
One need only to read “Res Ipsa Loqui-tur: Tabula in Naufragio” by Seavey in 63 Harvard Law Review 643, 1950, and “Medical Malpractice: Misuse of Res Ipsa Loquitur” by O. C. Adamson, 46 Minnesota Law Review 1962, to catch the vulnerability of Mr. Justice Ellett’s dissent and the inept citations mentioned.
Furthermore, I would like someone to tell me how the so-called res ipsa loquitur rule, which requires the defendant to come forward and explain his doings, can apply when the defendant is dead and buried, — - as is the case here. I have apprehension in visualizing the omniscience of the Zions First National Bank’s explaining how the sponge or something else innocently stayed in a patient’s gullet.
Also, I would like to know how justifiably you can sue only five of ten known participants in a surgery, thereby relieving the other five, any of whom could have been the negligent one, and then get a judgment against the five multiple defendants who, possibly having the means financially to respond, are summoned as “multiple” defendants and all of whom get stuck for a money judgment, because it is out of their power or ability to explain. That was what happened in this case. The doctor, who apparently had an estate of substance, was sued in his casket. His assistant, apparently one without substance, was not joined as a defendant. In my humble opinion, if res ipsa liquitur is used to stagger a few it should stagger the whole caboodle, — not just the named joined participants, — and certainly not corpses that can’t explain anything, including their own demises. All of which is reminiscent of Shakespeare’s aside that what good men *78do is interred with their hones, but the evil they do lives on (with a paraphrase apology to the Bard).
Byrne v. Boadle, sired by one Pollock, was nothing but a dichotic, disarming and dissonant dictum that has led us to what many would hope to be retirement at birth and liability without fault. Freedom from fear, want, worry and woodsere, here we come, if the dissent in this case later should adhere. At the time of Byrne v. Boadle,—I think,—common law pleading was in effect. But now, any plaintiff, through counsel, can find all the facts under the discovery process and no longer is there any need for the doctrine of “Speak for yourself, John,” except in an unusual case.
I say all this knowing that there are cases where the doctrine may be applicable, —but not here.

. 25 Cal.2d 486, 162 A.L.R. 1258, 154 P.2d 687 (1944).


. See Adamson, “Medical Malpractice: Misuse of Res Ipsa Loquitur,” 46 Minn. Law Review (1962).


. 61 So.2d 901 (La.App.1952).


. 188 Kan. 643, 364 P.2d 955 (1961).


. 32 Wis.2d 132, 145 N.W.2d 166 (1966).